Accordingly, we approve the panel's recommendation in its
                      entirety. We issue the public reprimand attached hereto as Exhibit A.
                      Wright shall pay the costs of the disciplinary proceedings. SCR 120(1).
                                    It is so ORDERED.



                                                                                 C.J.



                                                                         /        fres4;        J.
                                                                      Hardesty



                      Pariaguirre


                      DOUGLAS, J., dissenting:
                                    I am not convinced that a public reprimand is sufficient
                      discipline in this case. I therefore dissent.



                                                           Douglas


                      SAITTA, J., dissenting:
                                    After considering the record, I would impose a six-month
                      suspension. I therefore dissent.


                                                                                           J.
                                                           Saitta



SUPREME COURT
        OF
     NEVADA
                                                              2
(0) [947A    ce/PA,
                   cc: Lemons, Grundy & Eisenberg
                        Mitchell Wright
                        Patrick 0. King, Assistant Bar Counsel
                        J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    ce>
                                    EXHIBIT A

                                CASE No. N10-0286

                      STATE BAR OF NEVADA, COMPLAINANT
                                     VS.
                     MITCHELL C. WRIGHT, ESQ., RESPONDENT

                              PUBLIC REPRIMAND

To: MITCHELL C. WRIGHT

        On July 16, 2010, the Honorable Bridget Robb Peck submitted a written
grievance to the State Bar of Nevada. The grievance states that based on
information supplied to Judge Peck, she believed you had violated Nevada Rule
of Professional Conduct 4.1; 8.4(c) and 8.4(d). The basis of the grievance was
your careless and negligent act of bringing a concealed handgun into the Mills B.
Lane Justice Center located at One South Sierra Street, in Reno, Nevada in
violation of Court Procedures.

         On July 29, 2010, the Office of Bar Counsel opened a grievance file in this
matter and sent a copy of Judge Peck's grievance to you for response. A follow-
up letter from the State Bar Counsel was sent to you by certified mail on August
20, 2910. The State Bar Counsel contacted you again on January 4, 2011, and
January 31, 2011. You did not submit a response to these repeated requests of the
State Bar Counsel for information, and on October 18, 2011, the State Bar had to
file a complaint in an effort to get your attention to the grievance from a member
of the Nevada judiciary. You do not contest that you engaged in this tumultuous
and improper conduct in violation of Rule 8.1(b) of the Nevada Rules of
Professional Conduct, which states "[a] lawyer . . . in connection with a
disciplinary matter, shall not. .. knowingly fail to respond to a lawful demand
for information from [a] disciplinary authority . . .. NEV. R PROF. CONDUCT
8.1(b).

        Based on the forgoing, you are hereby Publicly Reprimanded for
violation of Rule 8.1(b) of the Nevada Rules of Professional Conduct Your
conduct is injurious to the legal profession and the public confidence in the
regulation of the practice of law. Considering the clear and convincing evidence
presented at your Formal Hearing on September 18, 2012, the Formal Hearing
Panel of the Northern Nevada Disciplinary Board cautions you avoid
reoccurrence of the demonstrated failure to adhere to the rules that govern your
continued practice of law.

        Entered by Northern Nevada Disciplinary Panel this 18th day of October,
2012.